102 Ariz. 25 (1967)
424 P.2d 153
Charles G. STINES, Individually, as Guardian Ad Litem of Terry J. Stines, a minor, and as the Surviving Spouse of Margaret M. Stines, deceased, Petitioners,
v.
SUPERIOR COURT of the State of Arizona, IN AND FOR the COUNTY OF MARICOPA, and Judge Warren L. McCarthy, and Sparkle Chemical and Cleantenance Company, Paul Matak and Ann Matak, his wife, Respondents.
No. 8947.
Supreme Court of Arizona. In Banc.
February 28, 1967.
*26 Langerman, Begam & Lewis, Phoenix, for petitioners.
Snell & Wilmer, Phoenix, for respondents Sparkle Chemical and Cleantenance Co.
Herbert Mallamo, Phoenix, for respondents Matak.
PER CURIAM.
The petition for writ of mandamus is ordered denied. The asserted impeaching evidence having been deposited with the clerk of the court in compliance with Rule XVI(c) (1) (vii), Uniform Rules of Practice, as amended February 1st, 1967, 17 A.R.S., the trial judge should examine such evidence for the purpose of determining whether it is for impeachment purposes, in accordance with our decision in Zimmerman v. Superior Court in and for Maricopa County, 98 Ariz. 85, 402 P.2d 212.